Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The finality of the rejection of the last Office action is withdrawn. New grounds of rejection are set forth below.

Status of the Claims
The Applicant’s Amendments to the claims received on 11/10/2022 is acknowledged.  The text of those sections of Title 35 U.S. Code not included in the action can be found in the prior office action.  Rejections or objections not addressed in this office action with respect to the previous office action are hereby withdrawn.

Claim(s) 1-5, 7, 10-12, 14, 15, 17, 19-21, 23, 25, 27, and 32 are pending.  Claims 7, 27, and 32 are/remain withdrawn for reasons of record (non-elected subject matter and election of species practice).  Claims 1-5, 10-12, 14, 15, 17, 19, 20, 21 and 23 are hereby examined on the merits. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 12, 14, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kramer, Multimodal Switching of Conformation and Solubility in Homocysteine Derived Polypeptides, J. Am. Chem. Soc. 2014, 136, 5547−5550.

Kramer discloses a “conformational switching of poly(homocysteine) derivatives, see Scheme 1, and where x for 8a and 8b is 2 and 4 respectively. Note that even for x and 8a to be 2, this envisions poly in the context of ethylene glycol. Although Applicants attempt to exclude polyethylene glycol, that moiety is being claimed nonetheless. Therefore, the invention is anticipated by the prior art.

Claim(s) 1 and 3-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by
Brown et al., "Strategy for "Detoxification" of a Cancer-Derived Histone Mutant Based on Mapping Its Interaction with the Methyltransferase PRC2," Journal of The American Chemical Society, 136(39): 13498-13501 (2014), from Applicants submitted IDS 03/06/2020.

Brown discloses the peptide KAARXSAPSTGG, where X is entry 16, see Table 1 for
example. This compound reads on R in Claim 1, alkyloxyalkyl, i.e., -CH2-O-CH--.

Therefore, the invention is anticipated by the prior art.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 12, and 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 14 contains a polyethylene glycol moiety that is excluded from Claim 1. Therefore, the claim is indefinite.

Claims 12 depends from Claim 11. Claim 12 depends from Claim 11 which is to a polyethylene whereas Claims 11 is an alkyloxy propyl.

Claims 21 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which  and the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicants have not provided structure for the compounds of Claims 21 and 23. This places a burden on the examination process to draw each and every compound. Further, the nomenclature is ambiguous as ChemDraw states the language is ambiguous. For example, the first compounds of Claim 21 and 23 results in

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Applicants are to provide structures for the compounds of Claims 21 and 22. The office has no access to the nomenclature Applicants are using, a common problem STIC encounters in searching compounds by name. A 105 request will be made if Applicants do not comply with providing structures and this will delay the examination process. 
Claims 21 and 23 lack antecedents to Claim 1 for reasons above regarding the nomenclature for Claims 21 and 23.

Conclusion
No claims are allowed. The current rejections are based upon the pre-appeal conference requested by the Applicants. Claims 19 and 20 are objected to for depending on a rejected claim. 
Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP § 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Prior art contained in the reference of record can be applied in the next office action.
	
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to THOMAS SWEENEY HEARD whose telephone number is (571) 272-2064.  The examiner can normally be reached from 9:00 to 5:00 pm, Eastern Standard Time.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, James Henry Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where t9his application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Thomas S. Heard Ph.D.
Primary Examiner
Art Unit 1654
	
	/THOMAS S HEARD/             Primary Examiner, Art Unit 1654